Citation Nr: 0831629	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-09  776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1979 to February1992.  He also served in South Carolina 
Army National Guard.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran served on active duty from 1979 to 1992.  He 
subsequently served in the South Carolina Army National 
Guard, but the dates for active duty for training and for 
inactive duty training have not been established.  The record 
shows that diabetes mellitus was first diagnosed in 1998 and 
it is not clear whether the veteran was on active duty for 
training at the time.  As the dates of active duty for 
training are relevant to the claim, further evidentiary 
development is necessary.  

Accordingly under the duty to assist, the claim is REMANDED 
for the following action:

1. Ensure VCAA compliance.  

2. Through official channels verify the 
veteran's periods of active duty for 
training with the South Carolina Army 
National Guard. 



3. Obtain the veteran's medical treatment 
records from the South Carolina Army 
National Guard. 

4. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


